Title: To George Washington from Henry Knox, 14 September 1787
From: Knox, Henry
To: Washington, George



My dear Sir
New York 14 September 1787

presuming that you will not set out from Philadelphia untill Monday the 17th I write you a line to congratulate you on the termination of your arduous business & to wish you a happy sight of Mrs Washington and your family.
In every event respecting the reception of the propositions of the convention you will enjoy the high satisfaction of having performed every thing that could possibly be expected of you—But I flatter myself that You will see the government proposed adopted fully by the people.
Mrs Knox unites with me in presenting our respectful affections to Mrs Washington. With the most ardent wish for your perfect felicity, in every stage of your existence I am my dear Sir Your sincere & truly affectionate friend and Humble Servt

H. Knox

